 

EXHIBIT 10.56

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is made and entered into this 20th
day of March, 2013, by and among Lightyear Network Solutions, Inc., a Nevada
corporation, Lightyear Network Solutions, LLC, a Kentucky limited liability
company (collectively, the “Borrowers”) and Chris T. Sullivan, an individual
resident of Nevada (“Lender”).

 

WITNESSETH:

 

WHEREAS, Borrowers are currently indebted to Lender in the principal amount of
$6,250,000 pursuant to the Term Note dated November 4, 2011, executed in favor
of Lender in the principal amount of $6,250,000 (the “Note”);

 

WHEREAS, as of the date hereof, a total of $6,250,000 of principal is currently
outstanding under the Note, all of which is due and payable on January 10, 2013
(the “Principal”), subject to a Forbearance Agreement dated , October 29, 2012
between the parties whereby the Lender agreed to forbear from demanding payment
of Principal until November 30, 2013;

 

WHEREAS, the Borrowers desire Lender to forbear from exercising his rights and
remedies to collect any Principal on the terms and conditions set forth herein;
and

 

WHEREAS, Lender is willing to presently forbear from exercising its rights and
remedies to collect the Principal, on the terms and subject to the conditions
contained in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and the Borrowers each hereby agree as set forth in this
Agreement.

 

1.          Use of Defined Terms.  Except as expressly set forth in this
Agreement, all terms which have an initial capital letter where not required by
the rules of grammar are defined in the Note.

 

2.          Forbearance.  For good and valuable consideration, Lender agrees to
forbear from demanding payment of Principal under the Note or commencing any
action against the Borrowers with respect to the payment of Principal until
February 28, 2014, or such later date agreed upon by the parties, except that
the Lender may exercise his rights and remedies under the Note at any time in
connection with the occurrence of a Change of Control of the Company

 

3.          Authority to Execute this Agreement.  Each of the Borrowers and the
Lender represents and warrants to each other party hereto that it has the right,
power and capacity and is duly authorized and empowered to enter into, execute,
deliver and perform this Agreement.

 

4.          Reservation of Rights.  Lender continues to reserve all of its
rights and remedies pursuant to this Agreement and the Note, as well as any
rights and remedies at law, in equity or otherwise.  Nothing contained in this
Agreement shall be or be deemed a waiver of any hereafter arising or occurring
breach, default or event of default, including, nor shall preclude the
subsequent exercise of any of Lender’s rights or remedies (including, without
limitation, demand for payment of accrued but unpaid interest), subject to
Section 2 hereof.

 

5.          Construction.

 

A. This Agreement shall be interpreted, construed and governed by and under the
laws of the Commonwealth of Kentucky, without regard to its conflicts of law
doctrine.

 

B. Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be valid and enforceable under applicable law, but if any
provision of this Agreement is held to be invalid or unenforceable by a court of
competent jurisdiction, such provision shall be served herefrom and such
invalidity or unenforceability shall not affect any other provision of this
Agreement, the balance of which shall remain in and have its intended full force
and effect; provided, however, if such provision may be reasonably modified so
as to be valid and enforceable as a matter of law, such provision shall be
deemed to be modified so as to be valid and enforceable to the maximum extent
permitted by law.

 

C. The Paragraph headings contained in this Agreement are solely for the purpose
of reference, are not part of the agreement between the Borrowers and Lender,
and shall not in any way affect the meaning or interpretation of this Agreement,
any Paragraph or provision thereof.

 

 

 

 

D. This Agreement shall be binding on the Borrowers and their respective
successors and heirs, and shall inure to the benefit of Lender, his successors,
assigns, affiliates, divisions and parent.

 

E. This Agreement may not be altered, changed, amended or modified, except by
written agreement signed by Lender and the Borrowers.

 

F. Whenever required by context, the masculine pronouns will include the
feminine and neuter genders, and the singular will include the plural, and vice
versa.

 

G. This Agreement constitutes the entire agreement between the Borrowers and
Lender with regard to the subject matter hereof.

 

IN WITNESS WHEREOF, the Borrowers and Lender have executed this Forbearance
Agreement as of the date first set forth above.

 

Lender:

 

/S/ Chris T Sullivan   Chris T. Sullivan

 

Borrowers:

 

Lightyear Network Solutions, Inc.

 

By: /S/ Randy Ammon   Name: Randy Ammon   Title: President  

 

Lightyear Network Solutions, LLC

 

By: /S/ Stephen M. Lochmueller   Name: Stephen M. Lochmueller   Title: CEO  

 



 

